Title: To George Washington from George Johnston, 5 January 1758
From: Johnston, George
To: Washington, George



Sir
[5 January 1758]

I am very Clearly of Opinion that by whatsoever Deeds you purchase by you will be Intituled to the same Quantity of Land and to have it Laid off in the same manner that Darrill ought to have had it Laid off: however to make you Easie in that particular & to Avoid any the Least Dispute you may have your Deeds So Drawn as totally to remove all Difficulties. I wish you all the pleasures the present times can Yield and am Your hle Servt

G. Johnston

